Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00722-CV

                                         Idalia G. BARRERA,
                                                Appellant

                                                   v.

                                           Mary Sue PATE,
                                              Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2018CV04273
                             Honorable Karen Crouch, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: March 27, 2019

DISMISSED FOR WANT OF PROSECUTION

           The docketing statement was due upon the filing of the notice of appeal in this court. See

TEX. R. APP. P. 32.1 (providing an appellant in a civil case shall file a docketing statement promptly

upon filing the notice of appeal). The docketing statement was not timely filed. We issued an

order on December 7, 2018, stating that this appeal would be dismissed without further notice

unless the docketing statement was filed by December 27, 2018. The docketing statement has not

been filed.
                                                                                    04-18-00722-CV


       Additionally, an appellate court is authorized to dismiss an appeal for want of prosecution

when the appellant fails to file his brief by the deadline and gives no reasonable explanation for

such failure. TEX. R. APP. P. 38(a)(1). On December 3, 2018, we issued an order directing

appellant to file her brief on or before December 31, 2018. Appellant has not filed her brief.

       We therefore dismiss this appeal. See TEX. R. APP. P. 42.3(c) (permitting appellate courts

to dismiss an appeal when appellant fails to comply with a court order); In the Interest of E.J.V.,

No. 04-18-00035-CV, 2018 WL 1511773, at *1 (Tex. App.—San Antonio Mar. 28, 2018, no pet.)

(mem. op.) (per curiam) (dismissing appeal, in part, for failure to comply with order to file

docketing statement).

                                                 PER CURIAM




                                               -2-